department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number release date vil date date tax_year ending march 20xx taxpayer_identification_number person to contact employee identification_number employee telephone number phone certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective april 20xx your determination_letter dated november 20xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals you were formed to provide benefits to your members a substantial portion of your activities consists of providing death_benefits to your members the payment of these benefits serves the private interests of your members rather than the public precluding you from exemption contributions to your organization are no longer deductible under sec_170 after april 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examination date date taxpayer 1d number form 990-n tax periods ended march 20xx person to contact employee id number telephone number fax address manager’s contact information employee id number telephone number response due_date date certified mail return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code rc sec_50 c if you agree if you haven't already please sign the enclosed form_60 consent to proposed action and return if to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_50 c for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office if you request a meeting with the manager or send additional and above you'll still be able to file a protest with irs appeals_office after information as stated in the meeting or afier we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent fo extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable law and arguments in support of your position for specific information needed for a valid protest refer to publication how to appeal an irs determination on tax-exempt status letter rev catalog number 34809f fast track mediation ftm referred to in publication the examination process generally doesn't apply now that we’ ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn’t been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technical_advice contact the person shown at the top of this letter if you disagree with the technical_advice decision you will be able to appeal to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ adverse determination_letter _- issue a final contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely lael mltvevae keo for maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 form 4621-a report of examination publication publication 3498-a letter rev catalog number 34809f department of the treasury - interna revenue service form 886a explanation of items name of taxpayer year period ended schedule no or exhibit 20xx date of notice may 20xx issues whether which qualified for exemption from federal_income_tax under sec_501 of the internal_revenue_code should be revoked due to its failure to meet the operational_test by providing private benefit facts filed the form 1023-ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on november 20xx organization was granted exemption as a c on november 20xx effective date is november 20xx organization checked on form 1023-ez they will be organized and operated exclusively for charitable purpose organization checked on form 1023-ez that they will not further non-exempt purposes such as purposes that benefit private interest more than insubstantially and that they will not be organized or operated for the primary purpose of conduction a trade_or_business that is not related to your exempt_purpose s the organization was selected for audit to ensure that the examined organization's activities and operations align with its approved exempt status dollars dollars dollar_figure constitution of the the organization sent in a copy of their organizing documents dated nov 20xx and signed by two officers these documents have the required clauses and verbiage required an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amateur sports competition the organizations purpose is to accumulate and maintain a fund for the relief of indigent and disabled firemen or their families and for that purpose has power to take hold transfer and convey real and personal_property to an amount not exceeding dollar_figure and also a contingent fund of sec_1 every active member of the association who shall receive any injury while in the legitimate performance of their duties as an active member which shall incapacitate them either fully or partially from the pursuit of their usual occupation shall be entitled to receive out of the funds of the association during the time of their injury a sum to be set by the board on a case by case basis department of the treasury- internal_revenue_service form 886-a rcv page -1- and in good standing in this article vi department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer year period ended schedule no or exhibit xe 20xx sec_2 in case death results from injuries so sustained their personal_representatives shall be entitled to a sum set by forth the board in addition to any sums paid for their relief while injured for the purpose of defraying their funeral_expenses per the organization's response received on november 20xx the organization stated the only activity conducted by the association is the payment for beverages consumed during the annual inspection banquet of the law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes onlly if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 d ii states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it rev ru 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests department of the treasury - internal_revenue_service form 886-a rcv page -2- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer schedule no or exhibit year period ended 20xx revrul_69_175 1969-1c b describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest revrul_81_58 1981_1_cb_331 describes an organization formed to provide retirement payments fo its members or death_benefits to the beneficiaries of the members its income is used to provide direct economic benefits to members although the class of employees benefited by the organization consists of police officers engaged in the performance of essential and hazardous public services and there is an incidental benefit provided by the organization to the larger community the fact remains that the primary benefits from the organization are limited to its members the organization which is primarily engaged in providing retirement benefits to members and death_benefits to the beneficiaries of members does not qualify for exemption from federal_income_tax under sec_501 of the code as a social_welfare_organization in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes law application of you failed the operational_test as described in sec_1_501_c_3_-1 you are primarily operated for the non-exempt private benefit of your members and not exclusively for exempt purposes in 661_fsupp_765 e d va the u s district_court held that as a maiter of law the association could not establish that it was organized and operated for a charitable purpose under sec_501 because a substantial purpose of the association and its activities were intended to serve the pecuniary interests of its members a non-exempt purpose the court heid that the association could not qualify as an organization operated exclusively for the promotion of social welfare under sec_501 either in order to qualify for exemption under sec_501 of the code you must serve a public rather than a private interest as described in sec_1 c - d ii you are similar to the organization described in revrul_67_367 like that organization your activities serve to benefit the private interests of your members rather than the public like the organization described in revrul_69_175 you were formed to provide benefits to your members in your case a substantial portion of your activities consists of providing death_benefits to members the payment of these benefits serves private interests precluding you from exemption department of the treasury - internal_revenue_service form 886-a rcv page -3- schedule no or department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items exhibit year period ended 20xx the supreme court held in better business bureau that a single nonexempt purpose if substantial in nature precludes an organization from qualifying under sec_501 no matter the number or importance of truly exempt purposes despite the other qualifying charitable activities that you conduct your activity of providing benefits to your members in the event of death catastrophic illness or injury is substantial and serves private non-exempt purposes similar to the organization in revrul_81_58 your income is used to provide direct economic benefits to your members this ruling stated that an organization which is primarily engaged in providing benefits to members does not qualify for exemption under sec_501 of the code as a social_welfare_organization if providing payments to members is too much private benefit under sec_501 it is logical to conclude that it is also too much private benefit to qualify under sec_501 this was confirmed in police benevolent association where the court determined that an organization providing retirement and death_benefits to members could not qualify for exemption under sec_501 or sec_501 due to the private benefit to members you are similar to these associations because your only activity is providing benefits to your members and is serving private interests which is a non-exempt purpose and precludes you from exemption under sec_501 c conclusion is revoked to effective date based on the facts and circumstances presented we conclude that you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code and you must file federal_income_tax returns of exemption april 20xx contributions to the organization are not deductible under sec_170 department of the treasury internal_revenue_service form 886-a rev page -4-
